              Case 3:21-cr-00565-TWR Document 30 Filed 03/29/21 PageID.57 Page 1 of 3

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                    V.                                (For Offenses Committed On or After November I, 1987)
        JOSE ANTONIO CAZARES-QUINTERO ( 1)
                                                                         Case Number:         3:21-CR-00565-TWR

                                                                      Donald L Levine                                           ( ,\\'k


USM Number                          28067-509
                                                                      Defendant's Attorney
                                                                                                       I I ,
• -                                                                                                               ~;,l.R 2 9 2'.;2!
THE DEFENDANT:
 IZl pleaded guilty to count(s)           1 of the Information                                         !:suuTHfBN o;srningr' 8,,l1'·GRNI/\
                                                                                                        QV                         ;
                                                                                                                                    ··
                                                                                                                                          DEPUTY
 D     was found guilty on count( s)
       after a plea ofnot guilty.
Accordingly, the defendaot is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                      Count
18:1544 - Misuse Of Passport (Felony)                                                                                       1




     The defendant is sentenced as provided in pages 2 through                   3           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 D     Count(s)                                                  is         dismissed on the motion of the United States.

 [Zl   Assessment: $100.00 -waived


 D     NTA Assessment*:$

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZl No fine                        •
                               Forfeiture pursuant to order filed                                      , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                      March 26 2021
                                                                      Date of Imposition of Sentence

                                                                         ~~t~
                                                                      HON. TODD W. ROBINSON
                                                                      UNITED STATES DISTRICT JUDGE
            Case 3:21-cr-00565-TWR Document 30 Filed 03/29/21 PageID.58 Page 2 of 3

AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               JOSE ANTONIO CAZARES-QUINTERO (1)                                         Judgment - Page 2 of 3
CASE NUMBER:             3:21-CR-00565-TWR

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served as to count 1




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ A.M.                           on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                  3:21-CR-00565-TWR
             Case 3:21-cr-00565-TWR Document 30 Filed 03/29/21 PageID.59 Page 3 of 3

  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               JOSE ANTONIO CAZARES-QUINTERO(!)                                   Judgment - Page 3 of 3
  CASE NUMBER:             3:21-CR-00565-TWR

                                             SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
I year

                                   SPECIAL CONDITIONS OF SUPERVISION


    1. The defendant must not commit another federal, state or local crime.
    2. Not enter the United States illegally.




                                                                                             3:21-CR-00565-TWR
